502 Pa. 541 (1983)
467 A.2d 323
FRATERNAL ORDER OF POLICE, CONFERENCE OF PENNSYLVANIA LIQUOR CONTROL BOARD LODGES, Appellant,
v.
COMMONWEALTH of Pennsylvania, PENNSYLVANIA LABOR RELATIONS BOARD,
Commonwealth of Pennsylvania, Intervenor.
Supreme Court of Pennsylvania.
Argued October 25, 1983.
Decided November 15, 1983.
P. Richard Wagner, Anthony Busillo, II, Harrisburg, for appellant.
William J. Maikovich, Harrisburg, for appellee.
Robert J. Schwartz, Deputy Atty. Gen., for intervenor.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM.
Order affirmed, 71 Pa.Cmwlth. 316, 454 A.2d 686.
LARSEN, J., dissents.